Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received September 8, 2021:

Claims 1, 4, 21, 22, 23, 26, have been amended, claims 9-20 & 24 have been cancelled and claim 33 has been newly added. Therefore Claims 1-8, 21-23 & 25-33 are pending for rejection in this office action.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on June 9, 2021.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Wells on 1/26/22.

Please amend the specification as below:
[0128] Next, method 1900 continues at 1920 where the plating electrode spacer may be formed from a non-conductive material. Non-limiting examples of non-conductive materials include: thermoplastics such as high-impact polystyrene, polypropylene, polytetrafluoroethylene, high density polyethylene, ultrahigh molecular weight polyethylene, polycarbonate, and the like; thermosets such as polyesters, vinylesters, epoxies, and the like; Page 53 of 65 EST14302CIPFR4 and G10 fiberglass or fiber-reinforced sheets, and the like; and rubbers such as ethylene- propylene diene monomer rubber, 


Please amend the claims as below:

1. (Currently amended) A redox flow battery, comprising: a membrane interposed between a redox electrode of a single redox flow battery cell positioned at a first side of the membrane and a plating electrode of the redox flow battery cell positioned at a second side of the membrane opposite to the first side; a redox flow field plate of the redox flow battery cell comprising a plurality of positive flow field ribs, each of the plurality of positive flow field ribs contacting the redox electrode at first supporting regions on the first side; and the plating electrode, including an electrode spacer positioned between the membrane and a plating flow field plate of the redox flow battery cell, the electrode spacer comprising a plurality of main ribs, each of the plurality of main ribs directly contacting the plating flow field plate at second supporting regions on the second side, wherein the plating flow field plate plates metal during charging of the redox flow battery, wherein the electrode spacer distributes metal ions from the membrane for plating on the plating flow field plate in the single redox flow battery cell, and Page 5 of 18Application No. 15/601,560 Application Filing Date: May 22, 2017 Docket No. EST14302CIPwherein plating does not occur on the electrode spacer during charging of the redox flow battery, wherein a thickness of each of the plurality of main ribs is in a range of 0.25 to 12 mm and wherein structural features of each of the plurality main ribs are selected to withstand a contact pressure in a range of 0.1 to 10 mPa.  

21. (Currently amended) An electrode stack assembly for a single redox flow battery cell of a redox flow battery, the electrode stack assembly comprising: an ion-exchange membrane positioned adjacent to each of a redox electrode and an electrode spacer; a first flow field plate positioned adjacent to the redox electrode, the first flow field plate comprising a plurality of positive flow field ribs, each of the plurality of positive flow field ribs directly contacting the redox electrode; and a second flow field plate positioned adjacent to the electrode spacer, Page 7 of 18Application No. 15/601,560 Application Filing Date: May 22, 2017 Docket No. EST14302CIPwherein the electrode spacer comprises a plurality of main ribs, each of the plurality of main ribs directly contacting the second flow field plate, wherein the second flow field plate  , wherein a thickness of each of the plurality of main ribs is in a range of 0.25 to 12 mm and wherein structural features of each of the plurality main ribs are selected to withstand a contact pressure in a range of 0.1 to 10 mPa.  

22. (Currently amended) The electrode stack assembly of claim 21, wherein: the electrode spacer comprises a plurality of support ribs, the plurality of main ribs is perpendicular to the plurality of support ribs, a length of each of the plurality of support ribs is oriented transversely to a length of each of the plurality of main ribs, each of the plurality of support ribs non-wovenly contacts one or more of the plurality of main ribs, and structural features of each of the plurality of support ribs 

23. (Currently amended) The electrode stack assembly of claim 22, 

26. (Currently amended) A redox flow battery system, comprising: an electrically insulating ion conducting barrier having a first side and a second side, the first side facing an opposite direction from the second side; a redox electrode interposed between a first flow field plate and the first side of the electrically insulating ion conducting barrier, the first flow field plate having a plurality of positive flow field ribs, each of the plurality of positive flow field ribs directly contacting the redox electrode; and an electrode spacer interposed between a second flow field plate and the second side of the electrically insulating ion conducting barrier, the electrode spacer comprising a plurality of main ribs, each of the plurality of main ribs directly contacting the second flow field plate, wherein the electrode spacer is formed from a non-conductive material, wherein each of the redox electrode, the first flow field plate, the electrode spacer, and the second flow field plate is included in a single redox flow battery cell of the redox flow battery system, Page 9 of 18Application No. 15/601,560 Application Filing Date: May 22, 2017 Docket No. EST14302CIPwherein the second flow field plate plates metal during charging of the redox flow battery system, wherein the electrode spacer distributes metal ions from the electrically insulating ion conducting barrier for plating on the second flow field plate in the single redox flow battery cell, and wherein plating does not occur on the electrode spacer during charging of the redox flow battery system, wherein a thickness of each of the plurality of main ribs is in a range of 0.25 to 12 mm and wherein structural features of each of the plurality main ribs are selected to withstand a contact pressure in a range of 0.1 to 10 mPa.  

32. (Currently amended) The redox flow battery system of claim 28, wherein the non- conductive material is formed from the rubber, the rubber selected from ethylene- propylene diene monomer rubber,  buna-N, and a thermoplastic olefin rubber.  



Allowable Subject Matter
Claims 1-8, 21-23 & 25-33 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Evans et al. (US PG Publication 2014/0065460) and Liu et al. (US 2013/0022846)  has been presented. 

The prior art of record Evans et al. (US PG Publication 2014/0065460) and Liu et al. (US 2013/0022846) do not disclose A redox flow battery, comprising an electrode spacer comprising a plurality of main ribs wherein a thickness of each of the plurality of main ribs is in a range of 0.25 to 12 mm and wherein structural features of each of the plurality main ribs are selected to withstand a contact pressure in a range of 0.1 to 10 mPa

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN AKHTAR/Examiner, Art Unit 1723